Title: To Benjamin Franklin from Mary Hewson, 25 April 1778
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Dear Sir
London April 25. 1778
I could not fail to take the opportunity of writing a line by Mr. Williams, tho I can give you but a very short letter, just to tell you that I and my little ones are well: I wish I could say the same of my mother. She has had her leg bad again which lowers her spirits. I was obliged to come to town and should have been very uneasy if I had not left my sister Barbara to take care of my mother and children. She is an amiable young woman; I wish I could get her a good husband but they are scarce in England; I should like to match her with my friend Jonathan. My mother has not received the packet that contained the draft for £55. I wrote to you six weeks ago, and have received no answer. I can add no more than that I am as ever your faithful friend.
M.H.
 
Addressed: Dr Franklin
